MEMORANDUM **
William Baumer, a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s denial of a habeas corpus petition, see Harris v. Vasquez, 949 F.2d 1497, 1510 (9th Cir.1990), and we affirm.
Baumer contends that he was denied due process because the prison violated its state regulations, which govern notice of misconduct charges. This contention fails. Baumer received all the process that was due: written notice of the charge; a statement of the evidence relied on by prison officials and reasons for disciplinary action; and the opportunity to call witnesses and present evidence. See Wolff v. McDonnell, 418 U.S. 539, 563-66, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Even if the prison did not follow state procedures, the contention fails because federal due process does not require a prison to comply with its own, more generous procedures. See Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir.1994), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.